--------------------------------------------------------------------------------

- 1 -

Exhibit 10.1

SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is made effective as of the 9th day of September 2014.

AMONG:

> > > MINDESTA INC. a Delaware Corporation (“Mindesta”)

AND:

> > > CTT PHARMACEUTICALS INC. an entity organized under the Canadian
> > > Corporations Business Act ( the “Company”),

AND:

> > > THE SHAREHOLDERS OF THE COMPANY (“Selling Shareholders”)

WHEREAS:

A.

Mindesta will acquire all of the issued and outstanding shares of common stock
of the Company as more fully set forth herein; and

    B.

The Selling Shareholders are the registered and beneficial owners of all of the
issued and outstanding shares of the Company’s Class A common Stock( “ Common
Stock”);

          NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties covenant and agree as
follows:

DEFINITIONS

1.1      The following terms have the following meanings, unless the context
indicates otherwise:

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

“Closing” shall mean the completion of the Transaction, in accordance with this
Agreement , at which time the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and subject to the satisfaction or waiver by Mindesta, the Selling
Shareholders and the Company of the conditions precedent;

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

--------------------------------------------------------------------------------

- 2 -

“Class A Common Stock” refers to all of the issued and outstanding equity
securities of the Company. Also referred to as “Common Stock”

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

“Selling Shareholders” are those shareholders set forth on Schedule 1 executing
this Agreement as may be amended time to time prior to Closing

“Shareholders” are those shareholders set forth on Schedule 1 owning all of the
outstanding equity securities of Company.

“SEC” shall mean the Securities and Exchange Commission;

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

“Transaction” shall mean the purchase of the Common Stock by Mindesta from the
Selling Shareholders in consideration for the payment of the Purchase Price.

1.2      Schedules

The following schedules are attached to and form part of this Agreement

  Schedule 1 List of Shareholders


--------------------------------------------------------------------------------

- 3 -

2.        THE OFFER, PURCHASE AND SALE OF SHARES

2.1      Offer, Purchase and Sale of the Common Stock.

Subject to the terms and conditions of this Agreement, the Selling Shareholders
hereby covenant and agree to sell, assign and transfer to Mindesta, and Mindesta
hereby covenants and agrees to purchase from the Selling Shareholders the Series
A Common Stock held by the Selling Shareholders.

2.2      Consideration

As consideration for the sale of the Common Stock by the Selling Shareholders to
Mindesta , Mindesta shall issue at Closing to the Selling Shareholders
140,738,948 shares of Mindesta Common Stock plus an additional 8,444,337 shares
of common stock to be issued to Capital Financial.

2.3      Share Exchange Procedure and Representations

Each Selling Shareholder shall deliver the Common Stock to Mindesta duly
endorsed and duly executed and endorsed in blank (or accompanied by duly
executed stock power duly endorsed in blank), in each case in proper form for
transfer, with signatures guaranteed, and, if applicable, with all stock
transfer and any other required documentary stamps affixed thereto and with
appropriate instructions to allow the transfer agent to issue certificates for
the Mindesta Shares pursuant to the schedule set forth above.

If any share certificates have not been issued, the Company’s secretary will be
authorized to cancel any shares issued to a Selling Shareholder subject to the
receipt of the Mindesta shares.

2.4      Closing Date

The Closing will take place, subject to the terms and conditions of this
Agreement.

3.        REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As of the Closing, the Company represents and warrants to Mindesta, and
acknowledges that Mindesta is relying upon such representations and warranties,
in connection with the execution, delivery and performance of this Agreement,
notwithstanding any investigation made by or on behalf of Mindesta, as follows:

3.1      Organization and Good Standing

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has the
requisite corporate authority to own, lease and to carry on its business as now
being conducted. The Company is duly qualified to do business and is in good
standing as a corporation in each of the jurisdictions in which the Company owns
property, leases property, does business, or is otherwise required to do so,
where the failure to be so qualified would have a material adverse effect on the
business of the Company taken as a whole.

--------------------------------------------------------------------------------

- 4 -

3.2      Authority

The Company has all requisite corporate authority to execute and deliver this
Agreement and any other document contemplated by this Agreement (collectively,
the “Company Documents”) to be signed by the Company and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the Company Documents by the Company and
the consummation of the transactions contemplated hereby have been duly
authorized by the Company’s board of directors. No other corporate or
shareholder proceedings on the part of the Company is necessary to authorize
such documents or to consummate the transactions contemplated hereby. This
Agreement has been, and the other Company Documents when executed and delivered
by the Company as contemplated by this Agreement will be, duly executed and
delivered by the Company and this Agreement is, and the other Company Documents
when executed and delivered by the Company as contemplated hereby will be, valid
and binding obligations of the Company enforceable in accordance with their
respective terms except:

  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

        (c)

as limited by public policy.

3.3      Capitalization of Company

As of the date of this Agreement, and as of the Closing Date, all of the issued
and outstanding Series A Common Stock will be duly authorized, are validly
issued, were not issued in violation of any pre-emptive rights and are fully
paid and non-assessable, are not subject to pre-emptive rights and were issued
in full compliance with the laws of the state of its incorporation. There are no
agreements purporting to restrict the transfer of the Common Stock, no voting
agreements, shareholders’ agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Common Stock. Except as set forth on
Schedule 1, there are, and will not be at Closing, any equity securities issued
or issuable or other securities which can be converted into any class of equity
securities of Company.

3.4      Title and Authority of Selling Shareholders

Each of the Selling Shareholders is and will be as of the Closing, the
registered and beneficial owner of and will have good and marketable title to
the Common Stock held by it and will hold such free and clear of all liens,
charges and encumbrances whatsoever; and such Common Stock held by such Selling
Shareholders have been duly and validly issued and are outstanding as fully paid
and non-assessable equity shares in the capital of Company. Each of the Selling
Shareholders has due and sufficient right and authority to enter into this
Agreement on the terms and conditions herein set forth and to transfer the
registered, legal and beneficial title and ownership of the Common Stock held by
it.

3.5      Shareholders of Company

Schedule 1 contains a true and complete list of the Selling Shareholders and the
number of shares of Common Stock owned by the Selling Shareholders. There are no
other shareholders, warrant holders or option holders of the Company. There is
no person or entity entitled to receive any equity securities, warrants, options
or other instruments that may be converted into equity securities of Company and
that there are no outstanding options, warrants or other securities as of the
date hereof and as of the Closing Date.

--------------------------------------------------------------------------------

- 5 -

3.6      Corporate Records of Company

The Company’s corporate records as required to be maintained by it pursuant to
all applicable laws, are accurate, complete and current in all material
respects, and the minute book of Company is, in all material respects, correct
and contains all records required by all applicable laws, as applicable, in
regards to all proceedings, consents, actions and meetings of the shareholders
and the board of directors of Company.

3.7      Non-Contravention

Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:

  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of the Company or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to the
Company or any of its subsidiaries, or any of their respective material property
or assets;

        (b)

violate any provision of the Constitution, Articles of Incorporation or bylaws
of the Company, any of its subsidiaries (if applicable) or any applicable laws;
or

        (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to the Company, any of
its subsidiaries or any of their respective material property or assets.

3.8      Actions and Proceedings

There is no basis for and there is no action, suit, judgment, claim, demand or
proceeding outstanding or pending, or threatened against or affecting Company or
which involves any of the business, or the properties or assets of the Company.

3.9      Compliance

  (a)

The Company is in compliance with, is not in default or violation in any
material respect under, and has not been charged with or received any notice at
any time of any material violation of any statute, law, ordinance, regulation,
rule, decree or other applicable regulation to the business or operations of
Company;


--------------------------------------------------------------------------------

- 6 -

  (b)

The Company is not subject to any judgment, order or decree entered in any
lawsuit or proceeding applicable to its business and operations that would
constitute a Company Material Adverse Effect; and

        (c)

The Company has duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Company, threatened, and none of them will be adversely affected by the
consummation of the Transaction; and

        (c)

The Company has operated in compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Company has not
received any notice of any violation thereof, nor is Company aware of any valid
basis therefore.

3.10    Filings, Consents and Approvals

No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Company or the Selling
Shareholders of the Transaction contemplated by this Agreement or to enable
Mindesta to continue to conduct its business after the Closing Date in a manner
which is consistent with that in which the business is presently conducted.

3.11    Financial Representations

The audited balance sheets for Company for its last two fiscal (the “Company
Accounting Date”), together with related statements of operations and
comprehensive loss, statement of cash flows income, statement of changes in
shareholder’s equity for such fiscal years and interim period then ended
(collectively, the “Company Financial Statements”) supplied by the Company are:

(a)      in accordance with the books and records of the Company;

(b)      present fairly the financial condition of Company as of the respective
dates indicated and the results of operations for such periods; and

(c)      have been prepared in accordance with U.S. GAAP.

The Company has not received any advice or notification from its independent
certified public accountants that Company has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Company Financial Statements or the books and records of Company, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Company accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Company. The Company has not engaged in any
transaction, maintained any bank account, or used any funds of the Company,
except for transactions, bank accounts, and funds which have been and are
reflected in the normally maintained books and records of the Company.

--------------------------------------------------------------------------------

- 7 -

3.12    Absence of Undisclosed Liabilities

At Closing the Company will not have any material Liabilities or obligations
either direct or indirect, matured or unmatured, absolute, contingent or
otherwise that exceed $2,500 which: (a) are not set forth in the Company
Financial Statements or have not heretofore been paid or discharged; (b) did not
arise in the regular and ordinary course of business under any agreement,
contract commitment, lease or plan specifically disclosed in writing to
Mindesta; or (c) have not been incurred in amounts and pursuant to practices
consistent with past business practice, in or as a result of the regular and
ordinary course of its business since the date of the last Company Financial
Statements

3.13    Tax Matters

  (a)

As of the date hereof:


  (i)

the Company has timely filed all tax returns in connection with any Taxes which
are required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Company,
and

        (ii)

all such returns are true and correct in all material respects;


  (b)

The Company has paid, all taxes that have become or are due with respect to any
period ended on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non- payment of which will not have a Company Material
Adverse Effect;

        (c)

The Company is not presently under or has not received notice of, any
contemplated investigation or audit by regulatory or governmental agency of body
or any foreign or state taxing authority concerning any fiscal year or period
ended prior to the date hereof;

        (d)

All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

        (e)

To the best knowledge of the Company, the Company’s Financial Statements contain
full provision for all Taxes including any deferred Taxes that may be assessed
to Company for the accounting period ended on the Company Accounting Date or for
any prior period in respect of any transaction, event or omission occurring, or
any profit earned, on or prior to the Company Accounting Date or for any profit
earned by Company on or prior to the Company Accounting Date or for which
Company is accountable up to such date and all contingent Liabilities for Taxes
have been provided for or disclosed in the Company Financial Statements.


--------------------------------------------------------------------------------

- 8 -

3.14    Absence of Changes

Since the Company Accounting Date, the Company has not:

  (a)

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

        (b)

sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

        (c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Company or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

        (d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

        (e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

        (f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

        (g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

        (h)

received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

        (i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $2,500;

        (j)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;


--------------------------------------------------------------------------------

- 9 -

  (k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

        (l)

agreed, whether in writing or orally, to do any of the foregoing.

3.15    Absence of Certain Changes or Events

Since the date of the financial statements or audited financial statements,
there has not been:

  (a)

any material change in the financial condition of the Company; or

        (b)

any material change by the Company in its accounting methods, principles or
practices.

3.16    Subsidiaries

The Company does not have any subsidiaries.

3.17    Personal and Property

The Company possesses, and has good and marketable title of all property
necessary for the continued operation of the business of the Company as
presently conducted and as represented to Mindesta. All such property is used in
the business of the Company. All such property is in reasonably good operating
condition (normal wear and tear excepted), and is reasonably fit for the
purposes for which such property is presently used. All material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Company is owned by Company free and clear of all liens, security
interests, charges, encumbrances, and other adverse claims, except as set forth
herein:

3.18    Intellectual Property

(a)      Intellectual Property Assets

The Company owns or holds an interest in all intellectual property assets
necessary for the operation of the business of Company as it is currently
conducted (collectively, the “Intellectual Property Assets”), including:

  (1)

all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

        (2)

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

        (3)

all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

        (4)

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Company as licensee or licensor
(collectively, the “Trade Secrets”).


--------------------------------------------------------------------------------

- 10 -

3.19    Insurance

The assets owned by Company are not insured

3.20    Employees and Consultants

All employees and consultants of Company have been paid all salaries, wages,
income and any other sum due and owing to them by Company, as at the end of the
most recent completed pay period. To the best knowledge of the Company, no
employee of the Company is in violation of any term of any employment contract,
non-disclosure agreement, non-competition agreement or any other contract or
agreement relating to the relationship of such employee with Company or any
other nature of the business conducted or to be conducted by Company.

3.20    Real Property

The Company does not own any real property. Each of the leases, subleases,
claims or other real property interests (collectively, the “Leases”) to which
the Company is a party or is bound is legal, valid, binding, enforceable and in
full force and effect in all material respects. All rental and other payments
required to be paid by Company pursuant to any such Leases have been duly paid
and no event has occurred which, upon the passing of time, the giving of notice,
or both, would constitute a breach or default by any party under any of the
Leases. The Leases will continue to be legal, valid, binding, enforceable and in
full force and effect on identical terms following the Closing Date. Company has
not assigned, transferred, conveyed, mortgaged, deeded in trust, or encumbered
any interest in the Leases or the leasehold property pursuant thereto.

3.21    Material Contracts and Transactions

All material contracts, agreements, licenses, permits, arrangements,
commitments, instrument or contract to which the Company is a party (each, a
“Contract”). Each Contract is in full force and effect, and there exists no
material breach or violation of or default by Company under any Contract, or any
event that with notice or the lapse of time, or both, will create a material
breach or violation thereof or default under any Contract by the Company. The
continuation, validity, and effectiveness of each Contract will in no way be
affected by the consummation of the Transaction contemplated by this Agreement.
There exists no actual or threatened termination, cancellation, or limitation
of, or any amendment, modification, or change to any Contract.

3.22    Certain Transactions

The Company is not a guarantor or indemnitor of any indebtedness of any third
party, including any person, firm or corporation.

3.23    Completeness of Disclosure

No representation or warranty by the Company in this Agreement contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

--------------------------------------------------------------------------------

- 11 -

4.

REPRESENTATIONS AND WARRANTIES OF EACH SELLING SHAREHOLDER

   

As of the Closing, each Selling Shareholder, individually and not as a group,
represents and warrants to Mindesta, and acknowledges that Mindesta is relying
upon such representations and warranties, in connection with the execution,
delivery and performance of this Agreement, notwithstanding any investigation
made by or on behalf of Mindesta, as follows:

4.1      Title to the Class A Common Stock

As of the Closing Date the Class A Common Stock owned by the Selling Shareholder
is owned free and clear of all liens and encumbrances. There is no agreement or
restriction on the Selling Shareholder restricting or prohibiting the transfer
of the Class A Common Stock. No third party approval is necessary to transfer
the Class A Common Stock.

4.2      Status of the Selling Shareholder

The Selling Shareholder is either an accredited or sophisticated investor. The
Selling Shareholder has received satisfactory answers to any questions submitted
to Mindesta. The Selling Shareholder has reviewed the Mindesta filings as
submitted to the United States Securities and Exchange Commission.

4.3      Resale Restrictions and Investment Intent.

The Selling Shareholder acknowledge and agree that the Mindesta Shares are being
issued for investment purposes only pursuant to an exemption from the prospectus
and registration requirements of the Securities Act. As required by applicable
securities law, the Selling Shareholder agrees to abide by all applicable resale
restrictions and hold periods imposed by all applicable securities legislation.
All certificates representing the Mindesta Shares issued on Closing will be
endorsed with a restrictive legend similar in form and substance to the
following: “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE

> > > > BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
> > > > AMENDED (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS
> > > > SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
> > > > THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN
> > > > ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
> > > > PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
> > > > PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
> > > > TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
> > > > IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
> > > > HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
> > > > UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S.
> > > > PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”

--------------------------------------------------------------------------------

- 12 -

5.

REPRESENTATIONS AND WARRANTIES OF MINDESTA

As of the Closing, Mindesta represents and warrants to the Company and the
Selling Shareholders and acknowledge that the Company and the Selling
Shareholders are relying upon such representations and warranties in connection
with the execution, delivery and performance of this Agreement, notwithstanding
any investigation made by or on behalf of the Company or the Selling
Shareholders, as follows:

5.1      Organization and Good Standing

Mindesta is a corporation duly incorporated, organized, validly existing and in
good standing under the laws of the state of Delaware. Mindesta has all
requisite corporate authority to own, lease and to carry on its business as now
being conducted. It is qualified to do business and is in good standing in each
of the jurisdictions in which it owns property, leases property, does business,
or is otherwise required to do so, where the failure to be so qualified would
have a material adverse effect on the businesses, operations, or financial
condition of Mindesta or Mindesta Company.

5.2      Authority

Mindesta has all requisite corporate authority to execute and deliver this
Agreement and any other document contemplated by this Agreement (collectively,
the “Mindesta Documents”) to be signed by each and to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of the Mindesta Documents and the consummation of the transactions
contemplated hereby have been duly authorized by Mindesta’s board of directors.
No other corporate proceedings or third party consents, including but not
limited to the Securities and Exchange Commission is necessary to authorize such
documents or to consummate the transactions contemplated hereby. This Agreement
has been, and the other Mindesta Documents when executed and delivered by
Mindesta as contemplated by this Agreement will be, duly executed and delivered
by Mindesta and this Agreement is, and the other Mindesta Documents when
executed and delivered by Mindesta, as contemplated hereby will be, valid and
binding obligations of Mindesta enforceable in accordance with their respective
terms, except:

  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

        (c)

as limited by public policy.

5.3      Capitalization of Mindesta

As of the Closing Date, all of the issued and outstanding shares of Mindesta
will be duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal, state,
and local laws, rules and regulations. There has been no change in the
Mindesta’s financial statements or the number of issued and outstanding shares
of common stock authorized since June 30, 2014 as reported in Mindesta’s
quarterly report as filed with the Securities and Exchange Commission. Mindesta
has not issued any options or other instruments which can be converted into
common stock since the date of Mindesta’s June 30, 2014 quarterly report and
through the date of Closing

--------------------------------------------------------------------------------

- 13 -

5.4      Corporate books and records

The corporate records of Mindesta, as required to be maintained by it pursuant
to the laws of the State of Delaware, are accurate, complete and current in all
material respects, and the minute book of Mindesta is, in all material respects,
correct and contains all material records required by the law of the State of
Delaware in regards to all proceedings, consents, actions and meetings of the
shareholders and the board of directors of Mindesta.

5.5      Non-Contravention

Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:

(a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Mindesta under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Mindesta or any of its material property or
assets;

(b) violate any provision of the applicable incorporation or charter documents
of Mindesta; or

(c) violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Mindesta or any
of its material property or assets.

5.6      Actions and Proceedings

To the best knowledge of Mindesta, there is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of Mindesta, threatened against Mindesta which involves
any of the business, or the properties or assets of Mindesta that, if adversely
resolved or determined, would have a material adverse effect on the business,
operations, assets, properties, prospects or conditions of Mindesta taken as a
whole (a “Mindesta Material Adverse Effect”). There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a Mindesta Material Adverse Effect.

5.7      Compliance

(a) To the best knowledge of Mindesta, Mindesta is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Mindesta;

--------------------------------------------------------------------------------

- 14 -

(b) To the best knowledge of Mindesta, Mindesta is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute a Mindesta Material Adverse Effect;

(c) Mindesta has duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Mindesta, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

(d) Mindesta has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Mindesta has not
received any notice of any violation thereof, nor is Mindesta aware of any valid
basis therefore.

5.8      Filings, Consents and Approvals

No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Mindesta of the
Transaction contemplated by this Agreement to continue to conduct its business
after the Closing Date in a manner which is consistent with that in which it is
presently conducted.

5.9      SEC Filings

Mindesta has furnished or made available to the Company and the Selling
Shareholders a true and complete copy of each report, schedule, registration
statement and proxy statement filed by Mindesta with the SEC (collectively, and
as such documents have since the time of their filing been amended, the
“Mindesta SEC Documents”). As of their respective dates, the Mindesta SEC
Documents complied in all material respects with the requirements of the
Securities Act, or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Mindesta SEC Documents.

5.10    Financial Representations

Included with the Mindesta SEC Documents are true, correct, and complete copies
of the financial statements of Mindesta (the “Mindesta Accounting Date”),
together with related statements of income, cash flows, and changes in
shareholder’s equity for the fiscal year and interim period then ended
(collectively, the “Mindesta Financial Statements”). The Mindesta Financial
Statements:

(a) are in accordance with the books and records of Mindesta;

(b) present fairly the financial condition of Mindesta as of the respective
dates indicated and the results of operations for such periods; and

(c) have been prepared in accordance with GAAP.

Mindesta has not received any advice or notification from its independent
certified public accountants that Mindesta has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Mindesta Financial Statements or the books and records of Mindesta, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Mindesta accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Mindesta. Mindesta has not engaged in any
transaction, maintained any bank account, or used any funds of Mindesta, except
for transactions, bank accounts, and funds which have been and are reflected in
the normally maintained books and records of Mindesta.

--------------------------------------------------------------------------------

- 15 -

5.11    Absence of Undisclosed Liabilities

As of the date of the financial statements, Mindesta has no material Liabilities
or obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

(a) are not set forth in the Mindesta Financial Statements or have not
heretofore been paid or discharged;

(b) did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Company;

(c) have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business since the date of the last Mindesta Financial Statements; or

(d) have any material affect on the operations of the Company.

5.12    Tax Matters

As of the date hereof:

(a) Mindesta has timely filed all tax returns in connection with any Taxes which
are required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to them, and

(b) All such returns are true and correct in all material respects;

(c) Mindesta has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof;

(d) Mindesta has complied with an Internal Revenue Service investigation and all
liabilities due pursuant to this investigation have been satisfied or
discharged. Further, there has been no other investigation by any foreign or
state taxing authority concerning any fiscal year or period ended prior to the
date hereof;

(e) All Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency; and

(f) To the best knowledge of Mindesta, the Mindesta Financial Statements contain
full provision for all Taxes including any deferred Taxes that may be assessed
to Mindesta for the accounting period ended on the Mindesta Accounting Date or
for any prior period in respect of any transaction, event or omission occurring,
or any profit earned, on or prior to the Mindesta Accounting Date or for any
profit earned by Mindesta on or prior to the Mindesta Accounting Date or for
which Mindesta is accountable up to such date and all contingent Liabilities for
Taxes have been provided for or disclosed in the Mindesta Financial Statements.

--------------------------------------------------------------------------------

- 16 -

5.13    Absence of Changes

Since the date of the Financial Statements, and as of the Closing, except as
disclosed in the Public SEC Documents and except as contemplated in this
Agreement, Mindesta has not:

(a) Incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

(b) Sold, encumbered, assigned or transferred any material fixed assets or
properties;

(c) Created, incurred, assumed or guaranteed any indebtedness for money
borrowed, or mortgaged, pledged or subjected any of the material assets or
properties of Mindesta to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

(d) Made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

(e) Declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

(f) Suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

(g) Suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

(h) Received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

(i) Made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $1,000;

(j) Other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled; or (k) Agreed, whether in writing or
orally, to do any of the foregoing.

--------------------------------------------------------------------------------

- 17 -

5.14    Absence of Certain Changes or Events

Since the date of the financial statements, except as and to the extent
disclosed in the Mindesta SEC Documents, there has not been:

(a) a Mindesta Material Adverse Effect; or

(b) any material change by Mindesta in its accounting methods, principles or
practices.

5.15    Personal Property and Mining claims

There are no material equipment, furniture, fixtures and other tangible personal
property and assets owned or leased by Mindesta, except as disclosed in the
Mindesta SEC Documents. Mindesta does not own any mining claims or rights to
obtain any interests in mining claims or working interests in any mineral
properties.

5.16    No Brokers

Mindesta has not incurred any obligation or liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
Transaction contemplated by this Agreement.

5.17    Completeness of Disclosure

No representation or warranty by Mindesta in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to
Company pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.

6.

CLOSING CONDITIONS

6.1      Conditions Precedent to Closing by Mindesta

The obligation of Mindesta to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth herein on a date
mutually agreed upon by the parties hereto in writing. The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of
Mindesta and may be waived by Mindesta in its sole discretion.

(a)      Representations and Warranties

The representations and warranties of the Company and the Selling Shareholders
set forth in this Agreement are true, correct and complete in all respects as of
the Closing Date and the Company has delivered to Mindesta a certificate dated
as of the Closing Date, to the effect that the representations and warranties
made by Company in this Agreement are true and correct.

--------------------------------------------------------------------------------

- 18 -

(b)      Performance

All of the covenants and obligations that Company and the Selling Shareholders
are required to perform or to comply with pursuant to this Agreement have been
performed and complied with in all material respects.

(c)      Transaction Documents

This Agreement, the Company Documents, the Company Financial Statements and all
other documents necessary or reasonably required to consummate the Transaction,
all in form and substance reasonably satisfactory to Mindesta, have been
executed and delivered to Mindesta.

(d)      Third Party Consents

Mindesta has received from the Company duly executed copies of any required
third-party consents, permits, authorizations and approvals of any public,
regulatory or governmental body or authority or person or entity contemplated by
this Agreement (if any).

(e)      No Material Adverse Change

No Company Material Adverse Effect has occurred.

(f)      No Action

No suit, action, or proceeding will be pending or threatened which would:

(1) prevent the consummation of any of the transactions contemplated by this
Agreement; or

(2) cause the Transaction to be rescinded following consummation;

(g)      Delivery of Financial Statements

The Company hasdelivered to Mindesta the Company Financial Statements which
financial statements will include audited financial statements for Company’s two
fiscal years, prepared in accordance with GAAP and audited by an independent
auditor registered with the Public Company Accounting Oversight Board in the
United States.

6.2      Conditions Precedent to Closing by the Company and the Selling
Shareholders

The obligation of the Company and the Selling Shareholders to consummate the
Transaction is subject to the satisfaction or written waiver of the conditions
set forth below by a date mutually agreed upon by the parties. The Closing of
the Transaction will be deemed to mean a waiver of all conditions to Closing.
These conditions precedent are for the benefit of Company and the Selling
Shareholders and may be waived by Company and the Selling Shareholders in their
discretion.

--------------------------------------------------------------------------------

- 19 -

  (a)

Representations and Warranties

       

The representations and warranties of Mindesta set forth in this Agreement are e
true, correct and complete in all respects as of the Closing Date and Mindesta
will have delivered to Company a certificate dated the Closing Date, to the
effect that the representations and warranties made by Mindesta in this
Agreement are true and correct.

        (b)

Performance

       

All of the covenants and obligations that Mindesta are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
performed and complied with in all material respects. Mindesta must have
delivered each of the documents required to be delivered by it pursuant to this
Agreement.

        (c)

Transaction Documents

       

This Agreement, the Mindesta Documents and all other documents necessary or
reasonably required to consummate the Transaction, all in form and substance
reasonably satisfactory to the Company have been executed and delivered by
Mindesta.

        (d)

Third Party Consents

       

The Company has received from Mindesta duly executed copies of any required
third- party consents, permits, authorizations and approvals of any public,
regulatory (including the SEC) or governmental body or authority or person or
entity contemplated by this Agreement (if any), in the form and substance
reasonably satisfactory to Company.

        (e)

No Material Adverse Change

       

No Mindesta Material Adverse Effect has occurred.

        (f)

No Action

       

No suit, action, or proceeding is pending or threatened before any governmental
or regulatory authority wherein an unfavorable judgment, order, decree,
stipulation, injunction or charge would result in and/or:


  (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

        (ii)

cause the Transaction to be rescinded following consummation.


  (g)

Public Market

       

On the Closing Date, the shares of Mindesta will be quoted on the National
Association of Securities Dealers, Inc.’s OTC Bulletin Board.


--------------------------------------------------------------------------------

- 20 -

7.

ADDITIONAL COVENANTS OF THE PARTIES

7.1      Confidentiality

All information regarding the business of Company including, without limitation,
financial information that the Company provides to Mindesta during the Mindesta
due diligence investigation of Company will be kept in strict confidence by
Mindesta and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Mindesta or disclosed to any third party
(other than the Mindesta professional accounting and legal advisors) without the
prior written consent of Company. If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from Company, Mindesta will immediately return to Company (or as
directed by Company) any information received regarding Company’s business.
Likewise, all information regarding the business of Mindesta including, without
limitation, financial information that Mindesta provides to Company during its
due diligence investigation of Mindesta will be kept in strict confidence by
Company and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Company or disclosed to any third party
(other than Company’s professional accounting and legal advisors) without the
prior written consent of Mindesta. If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from Mindesta, Company will immediately return to Mindesta (or as
directed by Mindesta) any information received regarding Wind Work’s business.

7.2      Notification

Between the date of this Agreement and the Closing Date, each of the parties to
this Agreement will promptly notify the other parties in writing if it becomes
aware of any fact or condition that causes or constitutes a material breach of
any of its representations and warranties as of the date of this Agreement, if
it becomes aware of the occurrence after the date of this Agreement of any fact
or condition that would cause or constitute a material breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Schedules relating to such party,
such party will promptly deliver to the other parties a supplement to the
Schedules specifying such change. During the same period, each party will
promptly notify the other parties of the occurrence of any material breach of
any of its covenants in this Agreement or of the occurrence of any event that
may make the satisfaction of such conditions impossible or unlikely.

7.3      Conduct of Company and Mindesta Business Prior to Closing

From the date of this Agreement to the Closing Date, and except to the extent
that Mindesta otherwise consents in writing, the Company will operate its
business substantially as presently operated and only in the ordinary course and
in compliance with all applicable laws, and use its best efforts to preserve
intact its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it. Likewise, from the
date of this Agreement to the Closing Date, and except to the extent that the
Company otherwise consents in writing, Mindesta will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

--------------------------------------------------------------------------------

- 21 -

7.4      Certain Acts Prohibited – Company

Except as expressly contemplated by this Agreement or for purposes in
furtherance of this Agreement, between the date of this Agreement and the
Closing Date, the Company will not, without the prior written consent of
Mindesta:

  (1)

amend its Articles of Incorporation or other incorporation documents;

        (2)

incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Company
except in the ordinary course of business;

        (3)

dispose of or contract to dispose of any Company property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

        (4)

issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Company Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

        (5)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Company Common Stock, or

        (6)

split, combine or reclassify any Company Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Company Common Stock; or

        (7)

not materially increase benefits or compensation expenses of Company, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

7.5      Certain Acts Prohibited – Mindesta

Except as expressly contemplated by this Agreement, between the date of this
Agreement and the Closing Date, Mindesta will not, without the prior written
consent of Company:

  (1)

incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Mindesta except in the ordinary course of business
consistent with past practice;

        (2)

dispose of or contract to dispose of any Mindesta property or assets except in
the ordinary course of business consistent with past practice;

        (3)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Mindesta Common Stock; or

        (4)

increase benefits or compensation expenses of Mindesta, increase the cash
compensation of any director, executive officer or other key employee or pay any
benefit or amount to any such person.


--------------------------------------------------------------------------------

- 22 -

7.6      Public Announcements

Mindesta and the Company each agree that they will not release or issue any
reports or statements or make any public announcements relating to this
Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required by the disclosure
obligation imposed on Mindesta or Company or their respective affiliates under
rules or regulations.

8.

CLOSING

      8.1

The Closing shall take place on the Closing Date at the offices of Mindesta or
at such other location as agreed to by the parties.

      8.2

Closing Deliveries of Company and the Selling Shareholders

     

The Company and the Selling Shareholders will deliver or cause to be delivered
the following, fully executed and in the form and substance reasonably
satisfactory to Mindesta:

(1) copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of the Company evidencing approval of this Agreement and
the Transaction;

(2) share certificates representing the Common Stock as required by this
Agreement, if such have been issued;

(3) the Company Documents, the Company Financial Statements and any other
necessary documents, each duly executed by Company, as required to give effect
to the Transaction;

8.3      Closing Deliveries of Mindesta

At Closing, Mindesta will deliver or cause to be delivered the following, fully
executed and in the form and substance reasonably satisfactory to Company:

(1) copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of Mindesta evidencing approval of this Agreement and the
Transaction;

(2) the share certificates representing the Mindesta Shares.

(3) the Company Documents, the Company Financial Statements and any other
necessary documents, each duly executed by Company, as required to give effect
to the Transaction;

9.

POST CLOSING COVENANTS

   

Company and its shareholders agree and understand that the post closing
undertaking set forth herein is a material inducement for Mindesta to enter into
this transaction.


--------------------------------------------------------------------------------

- 23 -

10.

INDEMNIFICATION, REMEDIES, SURVIVAL

10.1      Certain Definitions

For the purposes of this Article 10 the terms “Loss” and “Losses” mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
Liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Mindesta or Company including damages for lost profits or lost
business opportunities.

10.2      Agreement of Company to Indemnify

The Company will indemnify, defend, and hold harmless, to the full extent of the
law, Mindesta, its officers, directors and its shareholders from, against, and
in respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Mindesta and its shareholders by reason of, resulting from, based
upon or arising out of:

(A)           the breach by Company of any representation or warranty of Company
contained in or made pursuant to this Agreement, any Company Document or any
certificate or other instrument delivered pursuant to this Agreement; or

(B)           the breach or partial breach by Company of any covenant or
agreement of Company made in or pursuant to this Agreement, any Company Document
or any certificate or other instrument delivered pursuant to this Agreement.

10.3      Agreement of Mindesta to Indemnify

Mindesta will indemnify, defend, and hold harmless, to the full extent of the
law, the Company and the Selling Shareholders from, against, for, and in respect
of any and all Losses asserted against, relating to, imposed upon, or incurred
by Company and the Selling Shareholders by reason of, resulting from, based upon
or arising out of:

(A)      the breach by Mindesta of any representation or warranty of Mindesta
contained in or made pursuant to this Agreement, any Mindesta Document or any
certificate or other instrument delivered pursuant to this Agreement; or

(B)      the breach or partial breach by Mindesta of any covenant or agreement
of Mindesta made in or pursuant to this Agreement, any Mindesta Document or any
certificate or other instrument delivered pursuant to this Agreement.

11.

MISCELLANEOUS PROVISIONS

11.1      Effectiveness of Representations; Survival

Each party is entitled to rely on the representations, warranties and agreements
of each of the other parties and all such representation, warranties and
agreement will be effective regardless of any investigation that any party has
undertaken or failed to undertake. Unless otherwise stated in this Agreement,
and except for instances of fraud, the representations, warranties and
agreements will survive the Closing Date and continue in full force and effect
until three (3) years after the Closing Date.

--------------------------------------------------------------------------------

- 24 -

11.2      Further Assurances

Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement.

11.3      Amendment

This Agreement may not be amended except by an instrument in writing signed by
each of the parties.

11.4      Expenses

Each party will bear their own costs incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction
contemplated hereby.

11.5      Entire Agreement

This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto. Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.

11.6      Notices

All notices and other communications required or permitted under this Agreement
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at their then place of business or residence. Each party
undertakes to provide each of the other parties notice of any address.

11.7      Headings

The headings contained in this Agreement are for convenience purposes only and
will not affect in any way the meaning or interpretation of this Agreement.

11.8      Benefits

This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

11.9      Assignment

This Agreement may not be assigned (except by operation of law) by any party
without the consent of the other parties.

--------------------------------------------------------------------------------

- 25 -

11.10    Governing Law

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts made and to be performed therein.

12.

Construction

   

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rule of strict construction
will be applied against any party.

    13.

Gender

   

All references to any party will be read with such changes in number and gender
as the context or reference requires.

    14.

Business Days

   

If the last or appointed day for the taking of any action required or the
expiration of any rights granted herein shall be a Saturday, Sunday or a legal
holiday in the State of Delaware, then such action may be taken or right may be
exercised on the next succeeding day which is not a Saturday, Sunday or such a
legal holiday.

    15.

Counterparts

   

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

    16.

Fax Execution

   

This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.

    17.

Execution by Selling Shareholders

   

Notwithstanding any provisions of this Agreement to the contrary, the parties
acknowledge and agree that the Selling Shareholders are executing this Agreement
only for the purpose of receiving the benefit thereof and that the sole and
exclusive liability of the Selling Shareholders pursuant to this Agreement
relates to the representations and warranties made by each of the Selling
Shareholders at Section 4 of this Agreement with regard to matters pertaining
only to the Selling Shareholder in question. In other words, one Selling
Shareholder shall not be responsible for the liability arising from a breach of
Section 4 by another Selling Shareholder.


--------------------------------------------------------------------------------

- 26 -

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

MINDESTA INC.

By: /s/Greg Bowes   Greg Bowes   Chief Executive Officer

CTT PHARMACEUTICALS INC.

By: /s/Pankaj Modi   Dr. Pankaj Modi   Chief Executive Officer


Selling Shareholders           /s/Dean Hanisch /s/Christos Theodossiou Dean
Hanisch Christos Theodossiou         /s/Pankaj Modi /s/Christopher Halkai Dr.
Pankaj Modi Christopher Halkai         /s/Hesham Osman /s/Michael Clancy Hesham
Osman Michael R. Clancy, Trust             /s/Sandy Singh /s/Fay Jerrett 1716522
Ontario Inc. Fay Jerrett By: Sandy Singh           /s/Kamil Rabay /s/Matt
Harrington Capital Financial Matt Harrington By: Kamil Rabay  


--------------------------------------------------------------------------------

- 27 -

SCHEDULE 1

SELLING SHAREHOLDERS

 

NAME: % of Shares No of Shares Mindesta Shares to   Shares owned be issued      
  Dean Hanisch 10.00% 250,000` 14,073,894         Dr. Pankaj Modi 50.00%
1,250,000 70,369,474         Hesham Osman 14.90% 372,600 20,970,103         Matt
Harrington 2.00% 50,000 2,814,779         1716522 Ontario Inc. 1.00% 25,000
1,407,389         Christos Theodossiou 0.50% 12,500 703,696         Christopher
Halkai 0.50% 12,500 703,696         Michael R. Clancy, Trust 1.97% 49,000
2,772,557         Fay Jerrett      4.90% 122,600 6,896,208         Capital
Financial 14.23% 355,800 20,027,152         TOTAL 100% 2,500.000 140,738,948


--------------------------------------------------------------------------------